Name: 79/275/EEC: Commission Decision of 20 February 1979 authorizing the French Republic not to apply Community treatment to certain setts, flags and paving, hearth and wall tiles, falling within subheadings 69.07 ex A or B ex II and 69.08 ex A or B ex II of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-15

 Avis juridique important|31979D027579/275/EEC: Commission Decision of 20 February 1979 authorizing the French Republic not to apply Community treatment to certain setts, flags and paving, hearth and wall tiles, falling within subheadings 69.07 ex A or B ex II and 69.08 ex A or B ex II of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 065 , 15/03/1979 P. 0030 - 0030****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 20 FEBRUARY 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CERTAIN SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES , FALLING WITHIN SUBHEADINGS 69.07 EX A OR B EX II AND 69.08 EX A OR B EX II OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/275/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 8 FEBRUARY 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CERTAIN SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES , FALLING WITHIN SUBHEADINGS 69.07 EX A OR B EX II AND 69.08 EX A OR B EX II OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA IS PROHIBITED ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN SOUTH KOREA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 5 FEBRUARY 1979 ; // CCT HEADING NO // DESCRIPTION // // 69.07 // UNGLAZED SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES : // EX A // - TILES AND CUBES FOR MOSAICS , OF EARTHWARE OR FINE POTTERY , THE LONGEST SIDE OF WHICH DOES NOT EXCEED 5 CM // B EX II // - OF EARTHENWARE OR FINE POTTERY , OTHER // // THAN THOSE WITH A SIDE LONGER THAN // // 40 CM // CM // 69.08 // GLAZED SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES : // EX A // - TILES AND CUBES FOR MOSAICS , OTHER THAN OF COMMON POTTERY , THE LONGEST SIDE OF WHICH DOES NOT EXCEED 5 CM // B EX II // - OTHER OF CERAMIC MATERIALS OTHER THAN // // COMMON POTTERY // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 20 FEBRUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT